DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3rd, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-6, 14-15, 18, 24-27 are rejected under 35 US.C. 102 as being anticipated by Tang (CN 108255369 A).
Abstract), comprising: 
displaying, by an electronic device having a screen that is a touchscreen (Tang, if the user needs to start the fingerprint unlocking function, the user may via the touch screen to trigger the mobile terminal displays the fingerprint icon.), 
prompt information on the screen when the electronic device is in a screen-off state (Tang, That is, if the mobile terminal is in the standby state, then when it is determined that the state of the icon to display state, the mobile terminal can be lightened in the display area set with a fingerprint identification chip, and displays the fingerprint icon in the area, and the other area outside the display screen in addition to this it is still state), 
wherein the prompt information comprises a fingerprint identifier (Tang, the mobile terminal can be lightened in the display area set with a fingerprint identification chip), 
and the fingerprint identifier indicates a fingerprint recognition area (Tang, and displays the fingerprint icon in the area);
stopping, by the electronic device, after the electronic device displays the prompt information on the screen, the displaying the prompt information on the screen in response to a first preset condition being met (Tang, when the distance between the mobile terminal and the shield is less than the preset distance, determining the current state of the mobile terminal is the shielded state…when the current state of the mobile terminal is the shielded state, determining the state of the icon are not displayed state.); 
and displaying, by the electronic device, the prompt information on the screen in response to a second preset condition being met (Tang, That is, when determining the state of the icon are not displayed state, the mobile terminal can display detects whether receiving the touch signal, if receiving the touch signal, then it can be set in the display screen displays the fingerprint icon in the area of fingerprint identification chip.).

Regarding claim 3, Tang teaches the method according to claim 1.
Tang further teaches wherein the stopping, the displaying the prompt information on the screen comprises performing at least one of: 
stopping, by the electronic device, the displaying the prompt information on the screen in response to detecting that a duration for which the prompt information is displayed is greater than or equal to preset duration; 
or stopping, by the electronic device, the displaying the prompt information on the screen in response to detecting that light is blocked (Tang, when the distance between the mobile terminal and the shield is less than the preset distance, determining the current state of the mobile terminal is the shielded state…when the current state of the mobile terminal is the shielded state, determining the state of the icon are not displayed state.); 
or stopping, by the electronic device, the displaying the prompt information on the screen HW 85669486US05Page 2 of 12in response to if it is detected, in a handheld motion state, that a side of the electronic device faces upward.

Regarding claim 4, Tang teaches the method according to claim 3. 
Tang further teaches wherein the displaying the prompt information on the screen in response to the second preset condition being met comprises: 
displaying, by the electronic device, the prompt information on the screen in response to at least one of the electronic device being lifted, detecting that the screen is touched, detecting a or a preset area is greater than or equal to a preset value (Tang, That is, when determining the state of the icon are not displayed state, the mobile terminal can display detects whether receiving the touch signal, if receiving the touch signal, then it can be set in the display screen displays the fingerprint icon in the area of fingerprint identification chip.).

Regarding claim 5, Tang teaches the method according to claim 1.
Tang further teaches wherein the electronic device comprises a first processor and a second processor (Tang, processing component 602 may include one or more processors 620 to execute instructions, to complete all or part of the steps of the above method.),
 and wherein the electronic device enters the screen-off state in response to the first processor detecting a screen-off event while-the electronic device is in a screen-on state (Tang, if the mobile terminal is in the standby state, then, when determining the state of the icon are not displayed state, the mobile terminal can keep the whole screen is the state) or a screen-obscurity state detecting a screen-off event while-the electronic device is in a screen-on state or a screen-obscurity state; 
wherein the displaying the prompt information on the screen when the electronic device is in the screen-off state comprises instructing, by the second processor, the screen to display the prompt information when the electronic device is in the screen-off state (Tang, That is, if the mobile terminal is in the standby state, then when it is determined that the state of the icon to display state, the mobile terminal can be lightened in the display area set with a fingerprint identification chip, and displays the fingerprint icon in the area, and the other area outside the display screen in addition to this it is still state); 
and wherein the stopping the displaying the prompt information on the screen comprises instructing, by the second processor, the screen to stop displaying the prompt information (Tang, when the distance between the mobile terminal and the shield is less than the preset distance, determining the current state of the mobile terminal is the shielded state…when the current state of the mobile terminal is the shielded state, determining the state of the icon are not displayed state.).

Regarding claim 6, Tang teaches the method according to claim 5. 
Tang further teaches wherein the second processor is configured to manage at least one sensor or the screen (Tang, In the embodiment of the present disclosure, the mobile terminal may by an acceleration sensor and/or a gravity sensor for detecting the current motion state of the mobile terminal, and according to the current motion state of the mobile terminal to determine the state of the fingerprint icon.); 
and wherein the instructing, by the second processor, the screen to display the prompt information comprises:
 instructing, by the second processor, based on detection data of the at least one sensor or an interrupt event of the screen, the screen to display the prompt information (Tang, the current status of the mobile terminal is static state, or is not violent motion state, because the user is convenient to perform fingerprint unlocking operation, and in such a case, the user needs to start the possibility of fingerprint unlocking function is larger than the stationary state or a violent motion state to the possibility of fingerprint unlocking, and thus the mobile terminal can displays the fingerprint icon in the display screen, namely, the mobile terminal can finger print the state icon is determined to be the display state.); 
and wherein the instructing, by the second processor, the screen to stop displaying the prompt information instructing, by the second processor, based on detection data of the at least one sensor or the interrupt event of the screen state, the screen to stop displaying the prompt information (Tang, when the mobile terminal is in a fierce movement state, the user may also strenuous exercise, at this time, on the one hand, the user may not need to start fingerprint unlocking function, on the other hand, the user may also not convenient for fingerprint unlocking, therefore, in such a case, the mobile terminal cannot in the display screen displaying a fingerprint icon, i.e., the state of icon determined as non-display state.).

Regarding claim 14, Tang teaches the method according to claim 5, 
Tang further teaches wherein the first processor is an application processor, and wherein the second processor is a coprocessor (Tang, processor 610 may include one or more processing units, preferably, processor 610 can integrate the application processor and the modem processor, wherein the application processor is processing operating system, application, user interface and, modulation demodulation processor is processing the wireless communication).

Regarding claim 15, Tang teaches an electronic device, comprising: 
Tang, if the user needs to start the fingerprint unlocking function, the user may via the touch screen to trigger the mobile terminal displays the fingerprint icon.); 
one or more processors (Tang, processing component 602 may include one or more processors 620 to execute instructions, to complete all or part of the steps of the above method.); and 
one or more memories, wherein the one or more memories are coupled to the one or more processors and store computer program code for execution by the one or more processors (Tang, processor 610 is a mobile terminal control centre, using various interfaces and circuit is connected with each part of the whole mobile terminal by running or executing software program stored in the in the memory 609), HW 85669486US05Page 7 of 12the computer program code comprising instructions for: 
displaying prompt information on the screen when the electronic device is in a screen-off state (Tang, That is, if the mobile terminal is in the standby state, then when it is determined that the state of the icon to display state, the mobile terminal can be lightened in the display area set with a fingerprint identification chip, and displays the fingerprint icon in the area, and the other area outside the display screen in addition to this it is still state), 
wherein the prompt information comprises a fingerprint identifier (Tang, the mobile terminal can be lightened in the display area set with a fingerprint identification chip), 
and wherein the fingerprint identifier is indicates a fingerprint recognition area (Tang, and displays the fingerprint icon in the area); 
Tang, when the distance between the mobile terminal and the shield is less than the preset distance, determining the current state of the mobile terminal is the shielded state…when the current state of the mobile terminal is the shielded state, determining the state of the icon are not displayed state.);
 and displaying, by the electronic device, the prompt information on the screen [[if]] in response to a second preset condition [[if]] being met (Tang, That is, when determining the state of the icon are not displayed state, the mobile terminal can display detects whether receiving the touch signal, if receiving the touch signal, then it can be set in the display screen displays the fingerprint icon in the area of fingerprint identification chip.).


Regarding claim 18, Tang teaches a graphical user interface [[GUI]] (GUI) display method (Abstract), comprising:
displaying, by [[the]] an electronic device having a screen that is a touchscreen (Tang, if the user needs to start the fingerprint unlocking function, the user may via the touch screen to trigger the mobile terminal displays the fingerprint icon.), 
a first GUI on the screen when the electronic device is in a screen-off state (Tang, That is, if the mobile terminal is in the standby state, then when it is determined that the state of the icon to display state, the mobile terminal can be lightened in the display area set with a fingerprint identification chip, and displays the fingerprint icon in the area, and the other area outside the display screen in addition to this it is still state), 
Tang, the mobile terminal can be lightened in the display area set with a fingerprint identification chip), 
and wherein the fingerprint identifier is indicates a fingerprint recognition area (Tang, and displays the fingerprint icon in the area);
stopping by the electronic device, after the electronic device displays the first GUI on the screen, displaying the first GUI on the screen in response to a first preset condition being met (Tang, when the distance between the mobile terminal and the shield is less than the preset distance, determining the current state of the mobile terminal is the shielded state…when the current state of the mobile terminal is the shielded state, determining the state of the icon are not displayed state.); and ([0068] For example, where the UE 102b is not worn by the user, after a particular idle time is detected, the always on display 216 may be turned off.); and
displaying, by the electronic device, a second GUI on the screen in response to a second preset condition being met, wherein the prompt information is displayed on the second GUI (Tang, That is, when determining the state of the icon are not displayed state, the mobile terminal can display detects whether receiving the touch signal, if receiving the touch signal, then it can be set in the display screen displays the fingerprint icon in the area of fingerprint identification chip.).

Regarding claim 24, Tang teaches the electronic device according to claim 15.
Tang further teaches wherein the instructions for stopping displaying the prompt information on the screen include instructions for performing at least one of:

stopping displaying the prompt information on the screen in response to detecting that light is blocked (Tang, when the distance between the mobile terminal and the shield is less than the preset distance, determining the current state of the mobile terminal is the shielded state…when the current state of the mobile terminal is the shielded state, determining the state of the icon are not displayed state.); or
 stopping displaying the prompt information on the screen in response to detecting that a predetermined side of the electronic device faces upward when the electronic device is in a handheld motion state.

Regarding claim 25, Tang teaches the electronic device according to claim 15.
Tang further teaches wherein the instructions for displaying the prompt information on the screen in response to [[if]] the second preset condition [[is]] being met include instructions for:
displaying the prompt information on the screen in response to at least one of the electronic device being lifted, detecting that the screen is touched, detecting a floating event in the fingerprint recognition area or a preset area, detecting that a front side of the electronic device faces upward while the electronic device is in the handheld motion state, or detecting, while the electronic device is in a handheld motion state, that a predetermined side of the electronic device faces upward and a pressure value in the fingerprint recognition area or a preset area is greater than or equal to a preset value (Tang, That is, when determining the state of the icon are not displayed state, the mobile terminal can display detects whether receiving the touch signal, if receiving the touch signal, then it can be set in the display screen displays the fingerprint icon in the area of fingerprint identification chip.).

Regarding claim 26, Tang teaches the electronic device according to claim 15.
Tang further teaches wherein the one or more processors comprise a first processor and a second processor (Tang, processing component 602 may include one or more processors 620 to execute instructions, to complete all or part of the steps of the above method.).
and wherein the program further includes instructions for causing the electronic device to enter the screen-off state when the electronic device is in a screen-on state (Tang, if the mobile terminal is in the standby state, then, when determining the state of the icon are not displayed state, the mobile terminal can keep the whole screen is the state) or a screen-obscurity state, and in response to [[if]] the first processor detects a screen-off event, the electronic device enters the screen-off state; 
wherein the instructions for displaying the prompt information on the screen when the electronic device is in a screen-off state: include instructions for instructing, when the electronic device is in the screen-off state, the screen to display the prompt information (Tang, That is, if the mobile terminal is in the standby state, then when it is determined that the state of the icon to display state, the mobile terminal can be lightened in the display area set with a fingerprint identification chip, and displays the fingerprint icon in the area, and the other area outside the display screen in addition to this it is still state); and
wherein the instructions for stopping displaying the prompt information on the screen include instructions for instructing the screen to stop displaying the prompt information Tang, when the distance between the mobile terminal and the shield is less than the preset distance, determining the current state of the mobile terminal is the shielded state…when the current state of the mobile terminal is the shielded state, determining the state of the icon are not displayed state.).


Regarding claim 27, Tang teaches the electronic device according to claim 26.
Tang further teaches wherein the second processor is configured to manage at least one sensor or the screen (Tang, In the embodiment of the present disclosure, the mobile terminal may by an acceleration sensor and/or a gravity sensor for detecting the current motion state of the mobile terminal, and according to the current motion state of the mobile terminal to determine the state of the fingerprint icon.) and wherein the instructions for instructing the screen to display the prompt information include instructions for instructing, by the second processor based on detection data of the at least one sensor or an interrupt event of the screen, the screen to display the prompt (Tang, the current status of the mobile terminal is static state, or is not violent motion state, because the user is convenient to perform fingerprint unlocking operation, and in such a case, the user needs to start the possibility of fingerprint unlocking function is larger than the stationary state or a violent motion state to the possibility of fingerprint unlocking, and thus the mobile terminal can displays the fingerprint icon in the display screen, namely, the mobile terminal can finger print the state icon is determined to be the display state.).
wherein the instructions for instructing the screen to display the prompt information or stop displaying the prompt information include instructions for instructing, by the second or an interrupt event of the screen, the screen to stop displaying the prompt information (Tang, when the mobile terminal is in a fierce movement state, the user may also strenuous exercise, at this time, on the one hand, the user may not need to start fingerprint unlocking function, on the other hand, the user may also not convenient for fingerprint unlocking, therefore, in such a case, the mobile terminal cannot in the display screen displaying a fingerprint icon, i.e., the state of icon determined as non-display state.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 12-13, 28 are rejected under 35 U.S.C. 103 as being unpatentable by Tang (CN 108255369 A) in view of Yoo et al. (US 20170308226 A1).


Regarding claim 7, Tang teaches the method according to claim 5.
Tang further teaches wherein further comprising performing, after the first processor detects the screen-off event (Tang, if the mobile terminal is in the standby state, then, when determining the state of the icon are not displayed state, the mobile terminal can keep the whole screen is the state): 
Tang, the current status of the mobile terminal is static state, or is not violent motion state, because the user is convenient to perform fingerprint unlocking operation, and in such a case, the user needs to start the possibility of fingerprint unlocking function is larger than the stationary state or a violent motion state to the possibility of fingerprint unlocking, and thus the mobile terminal can displays the fingerprint icon in the display screen, namely, the mobile terminal can finger print the state icon is determined to be the display state.); 
entering, by the first processor, a sleep state (Tang, the mobile terminal can lower the possibility of user to start fingerprint unlocking function of larger displays the fingerprint icon and does not display the fingerprint icon under the other possibility condition of small, meeting the convenience requirement of the user fingerprint unlocking, it can effectively reduce the display time of the fingerprint icon in the standby process of the mobile terminal, which not only saves power consumption of the system); 
	In summary, Tang teaches a mobile device with multiple states which affect the state of displaying a fingerprint icon. These states primarily include a standby state where only a fingerprint icon is displayed while the rest of the screen is not showing anything. Tang does not teach a display subsystem receiving commands to receive and contain the screen’s content. Specifically, Tang does not teach triggering, by the second processor, after receiving the start command, a display subsystem (DSS) to be powered on; obtaining, by the DSS, to-be-displayed content of the prompt information according to a display rule; transmitting, by the DSS, the to-be-displayed content to the screen; and entering, by the DSS, a power-off state; and wherein the 
	Yoo et al. however, teaches a display driving IC performing these functions. Specifically, Yoo et al. teaches triggering, by the second processor, after receiving the start command, a display subsystem (DSS) to be powered on ([0046] The first processor 110 may transmit image data to be output through the display panel 150 to the first display driving integrated circuit 130 through a first channel 111.); 
obtaining, by the DSS, to-be-displayed content of the prompt information according to a display rule ([0046] The first processor 110 may transmit image data to be output through the display panel 150 to the first display driving integrated circuit 130 through a first channel 111.); 
transmitting, by the DSS, the to-be-displayed content to the screen ([0046] An image (hereinafter referred to as a “main image”) to be output through the image data may be output through the display panel 150 in units of a frame.); and entering, by the DSS, a power-off state ([0131] For example, the first processor 110 may enter a sleep state after transmitting a background image including an image (e.g., a date (day/month/year), an app execution button, or the like), which changes or does not change at a relatively long time interval, to the first display driving integrated circuit 130); 
and wherein the instructing, by the second processor, the screen to display the prompt information comprises instructing, by the second processor, the screen to display the prompt information based on the to-be-displayed content ([0008] The second processor may be configured to, when the first processor is in an inactive state with respect to the first display driving integrated circuit, compose or post-process another image to be displayed through the display panel based at least on at least one image stored in the graphics memory, by using the first display driving integrated circuit, and transmit the other image to the second display driving integrated circuit such that the other image is displayed through the display panel.).
Tang and Yoo et al. are considered to be analogous to the claimed invention because they are in the same field of devices displaying icons on a screen during a state of low power. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Yoo’s DSS into Tang’s method so that Tang’s method can include a processing circuit capable of going into a lower power mode after sending the icon information to the screen ([0131], Yoo et al.).

Regarding claim 8, Tang in view of Yoo et al. teaches the method according to claim 7. 
Yoo et al. further teaches wherein the electronic device comprises a shared memory, and wherein the shared memory is configured to store the to-be-displayed content of the prompt information ([0046] The image data may be stored in at least a part of a graphics memory 230 in the first display driving integrated circuit 130.); and 
wherein, when the start command is sent by the first processor for a first time, the instruction command further comprises a display rule command, and wherein the display rule command indicates a display rule ([0046] The first processor 110 may transmit image data to be output through the display panel 150 to the first display driving integrated circuit 130 through a first channel 111.); and 
[0046] The first display driving integrated circuit 130 may generate a main image based on the image data stored in the graphics memory 230 and may transmit the main image to the second display driving integrated circuit 140. The second display driving integrated circuit 140 may control the display panel 150 so as to output the main image.).
Tang and Yoo et al. are considered to be analogous to the claimed invention because they are in the same field of devices displaying icons on a screen during a state of low power. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Yoo’s DSS into Tang’s method so that Tang’s method can include a processing circuit capable of transmitting stored icon information to the screen ([0046], Yoo et al.).



Regarding claim 9, Tang in view of Yoo et al. teaches the method according to claim 8.
Yoo et al. further teaches wherein the display rule command comprises a display area setting command, and wherein the display area setting command indicates a position of a to-be-displayed area ([0084] The second processor 220 may determine a location (e.g., coordinate information), at which the partial image indicating the intensity of the Wi-Fi signal will be displayed, based on the control signal.); 
([0157] For example, if the user touches a fingerprint in the fingerprint area 1455 of a lower portion of the first AOD screen 1401 in a state where the first AOD screen 1401 is output, a fingerprint sensor may determine whether the fingerprint is valid and may transmit a control signal to the second processor 220); and 
wherein the instructing, by the second processor, the screen to display the prompt information comprises: 
sending, by the second processor, a display instruction to the screen ([0084] The second processor 220 may determine a location (e.g., coordinate information), at which the partial image indicating the intensity of the Wi-Fi signal will be displayed, based on the control signal.); 
and displaying, by the screen, one of the plurality of fingerprint identifiers after receiving the display instruction ([0157] For example, if the user touches a fingerprint in the fingerprint area 1455 of a lower portion of the first AOD screen 1401 in a state where the first AOD screen 1401 is output, a fingerprint sensor may determine whether the fingerprint is valid and may transmit a control signal to the second processor 220).

Tang and Yoo et al. are considered to be analogous to the claimed invention because they are in the same field of devices displaying icons on a screen during a state of low power. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Yoo’s shared memory into Tang’s method so that Tang’s method can include a processing circuit capable of transmitting stored icon information to the screen ([0046], Yoo et al.).

Regarding claim 10, Tang in view of Yoo et al. teaches the method according to claim 7. 
Tang further teaches further comprising performing, after the entering, by the first processor, the sleep state (Tang, the mobile terminal can lower the possibility of user to start fingerprint unlocking function of larger displays the fingerprint icon and does not display the fingerprint icon under the other possibility condition of small, meeting the convenience requirement of the user fingerprint unlocking, it can effectively reduce the display time of the fingerprint icon in the standby process of the mobile terminal, which not only saves power consumption of the system): 
sending, by the first processor, in response to the first processor being woken up by a screen-on event (Tang, the current status of the mobile terminal is static state, or is not violent motion state, because the user is convenient to perform fingerprint unlocking operation, and in such a case, the user needs to start the possibility of fingerprint unlocking function is larger than the stationary state or a violent motion state to the possibility of fingerprint unlocking, and thus the mobile terminal can displays the fingerprint icon in the display screen, namely, the mobile terminal can finger print the state icon is determined to be the display state.), another instruction command to the second processor, wherein the another instruction command is a stop command, and wherein the stop command instructs the second processor to disable the always on display function (Tang, the mobile terminal can lower the possibility of user to start fingerprint unlocking function of larger displays the fingerprint icon and does not display the fingerprint icon under the other possibility condition of small, meeting the convenience requirement of the user fingerprint unlocking, it can effectively reduce the display time of the fingerprint icon in the standby process of the mobile terminal, which not only saves power consumption of the system).

Regarding claim 12, Tang in view of Yoo et al. teaches the method according to claim 8. 
Yoo et al. further teaches wherein the prompt information further comprises other information, and wherein the other information comprises at least one of time information, date information, power information, a short message service (SMS) message prompt, or a missed call prompt ([0155] For another example, information 1430 of date information, a missed call, message reception, a schedule change, a music play list, and the like may be changed through an update of a main image transmitted from the first processor 110.); and 
HW 85669486US05Page 6 of 12wherein the method further comprises performing, after the entering, by the first processor, the sleep state ([0047] In this case, the first processor110 may be in a sleep state, and the first display driving integrated circuit 130 may continue to output as till video (or a still image) stored in the graphics memory 230): 
entering, by the first processor, a wake-up state when the other information needs to be updated ([0058] According to various embodiments, the resource area of the graphics memory 230 may be initially set or updated with a partial image provided from the first processor 110.); 
sending, by the first processor, a start update command to the second processor ([0108] 
In the case of a change of a battery icon (or image), the second processor 220 may receive updated information of a power status directly from a power management integrated circuit (PMIC) 620 or may receive updated information of a power status through the first processor 110); 
[0155] In the case where the information is changed, the first processor 110 may change image data stored in the image area 231 of the graphics memory 230.); 
sending, by the first processor, an end update command to the second processor In the case of a change of a battery icon (or image), the second processor 220 may receive updated information of a power status directly from a power management integrated circuit (PMIC) 620 or may receive updated information of a power status through the first processor 110;
instructing, by the second processor, the DSS to be powered on ([0155] The second processor 220 may combine the updated main image stored in the image area 231 and a partial image and may output the combined image through the second display driving integrated circuit 140.); 
obtaining, by the DSS, the to-be-displayed content of the updated other information ([0155] The second processor 220 may combine the updated main image stored in the image area 231 and a partial image and may output the combined image through the second display driving integrated circuit 140.); 
transmitting, by the DSS, the to-be-displayed content of the updated other information to the screen ([0046] An image (hereinafter referred to as a “main image”) to be output through the image data may be output through the display panel 150 in units of a frame.); 
entering, by the DSS, the power-off state ([0131] For example, the first processor 110 may enter a sleep state after transmitting a background image including an image (e.g., a date (day/month/year), an app execution button, or the like), which changes or does not change at a relatively long time interval, to the first display driving integrated circuit 130); 
([0155] The second processor 220 may combine the updated main image stored in the image area 231 and a partial image and may output the combined image through the second display driving integrated circuit 140.).
Tang and Yoo et al. are considered to be analogous to the claimed invention because they are in the same field of devices displaying icons on a screen during a state of low power. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Yoo’s shared memory into Tang’s method so that Tang’s method can include a processing circuit capable of transmitting stored icon information to the screen ([0046], Yoo et al.).


Regarding claim 13, Tang teaches the method according to claim 1.
Yoo et al. further teaches wherein the prompt information further comprises at least one of time information, date information, power information, short message service (SMS) message prompt, or a missed call prompt ([0155] For another example, information 1430 of date information, a missed call, message reception, a schedule change, a music play list, and the like may be changed through an update of a main image transmitted from the first processor 110.).
Tang and Yoo et al. are considered to be analogous to the claimed invention because they are in the same field of devices displaying icons on a screen during a state of low power. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date [0155], Yoo et al.).


Regarding claim 28, Tang teaches the electronic device according to claim 26.
Tang further teaches wherein the program further includes instructions for performing, after the first processor detects the screen-off event (Tang, if the mobile terminal is in the standby state, then, when determining the state of the icon are not displayed state, the mobile terminal can keep the whole screen is the state): 
sending, by the first processor, an instruction command to the second processor, wherein the instruction command comprises a start command, and wherein the start command instructs the second processor to enable an always on display function (Tang, the current status of the mobile terminal is static state, or is not violent motion state, because the user is convenient to perform fingerprint unlocking operation, and in such a case, the user needs to start the possibility of fingerprint unlocking function is larger than the stationary state or a violent motion state to the possibility of fingerprint unlocking, and thus the mobile terminal can displays the fingerprint icon in the display screen, namely, the mobile terminal can finger print the state icon is determined to be the display state.);
entering, by the first processor, a sleep state (Tang, the mobile terminal can lower the possibility of user to start fingerprint unlocking function of larger displays the fingerprint icon and does not display the fingerprint icon under the other possibility condition of small, meeting the convenience requirement of the user fingerprint unlocking, it can effectively reduce the display time of the fingerprint icon in the standby process of the mobile terminal, which not only saves power consumption of the system); 
Yoo et al. further teaches triggering, by the second processor, after receiving the start command, a display subsystem (DSS) to be powered on ([0046] The first processor 110 may transmit image data to be output through the display panel 150 to the first display driving integrated circuit 130 through a first channel 111.); 
obtaining, by the DSS, to-be-displayed content of the prompt information according to a display rule ([0046] The first processor 110 may transmit image data to be output through the display panel 150 to the first display driving integrated circuit 130 through a first channel 111.); 
transmitting, by the DSS, the to-be-displayed content to the screen ([0046] An image (hereinafter referred to as a “main image”) to be output through the image data may be output through the display panel 150 in units of a frame.); and
entering, by the DSS, a power-off state ([0131] For example, the first processor 110 may enter a sleep state after transmitting a background image including an image (e.g., a date (day/month/year), an app execution button, or the like), which changes or does not change at a relatively long time interval, to the first display driving integrated circuit 130); 
and wherein the instructions for instructing, by the second processor, the screen to display the prompt information specifically: include instructions for instructing, by the second processor, the screen to display the prompt information based on the to-be-displayed content ([0008] The second processor may be configured to, when the first processor is in an inactive state with respect to the first display driving integrated circuit, compose or post-process another image to be displayed through the display panel based at least on at least one image stored in the graphics memory, by using the first display driving integrated circuit, and transmit the other image to the second display driving integrated circuit such that the other image is displayed through the display panel.).
Tang and Yoo et al. are considered to be analogous to the claimed invention because they are in the same field of devices displaying icons on a screen during a state of low power. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Yoo’s DSS into Tang’s method so that Tang’s method can include a processing circuit capable of going into a lower power mode after sending the icon information to the screen ([0131], Yoo et al.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable by Tang (CN 108255369 A) in view of Yoo et al. (US 20170308226 A1) and in further view of Kim et al. (US 20180024708 A1).
Regarding claim 11, Tang in view of Yoo et al. teaches the method according to claim 8. 
Yoo et al. further teaches wherein the prompt information further comprises time information ([0154] For example, an hour/minute 1410 of a digital clock, a battery icon 1420, app execution buttons 1450, a fingerprint area 1455, and the like may be output through a change of a partial image generated in the second processor 220.) and date information ([0155] For another example, information 1430 of date information, a missed call, message reception, a schedule change, a music play list, and the like may be changed through an update of a main image transmitted from the first processor 110.).
In summary, Tang in view of Yoo et al. teaches a mobile device with multiple states which affect the state of displaying a fingerprint icon. These states primarily include a standby 
Kim et al. teaches an electronic device with a display that may change a date and time upon detection of a user input. Specifically, Kim et al. teaches and wherein, when the start command is the start command sent by the first processor for the first time, the instruction command further comprises a command for setting time and time zone formats, and wherein the command for setting the time and time zone formats indicates the time and time zone formats ([0097] According to various exemplary embodiment, when a predetermined touch input (for example, a double tap, a long press) is detected on the set information, the controller 180 may perform a process to change the set information (for example, to change a nation, a date, or time)).
Tang, Yoo et al., and Kim et al. are considered to be analogous to the claimed invention because they are in the same field of devices in an always on display mode. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Kim’s controller into the Tang’s method in view of Yoo et al. such that when there is user activity present a time can be updated (Kim et al. [0097]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Vissa et al. (US 20180075273 A1) teaches method of detecting a fingerprint using a sensor when a mobile device is in a state of always on display (AOD).
Bae et al. (US 20180061309 A1) teaches an electronic device where its screen is in an always on display and is turned off and then turned on when the execution screen of the AOD function is changed.
Bae et al.  (US 20180033360 A1) teaches a electronic device where its screen is capable of transitioning out of an AOD mode.
Han et al. (CN 107908334 A) teaches fingerprint icon display method for solves the issue of continuously lighting a fingerprint icon and the need to turn it off.
Kapatralla et al. (US 20180176746 A1) teaches a method of turning an AOD device off when there is no motion being sensed and turning it on when there is motion being sensed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LAM whose telephone number is (571)-272-1474. The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.
/B.L./
Examiner, Art Unit 2115



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115